     Case 5:07-cr-00002-CAR-CHW Document 543 Filed 08/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

SPURGEON GREEN, JR.,                             *

                    Petitioner,                  *
v.                                                   Case No. 5:07-CR-00002-CAR-CHW-1
                                                 *
UNITED STATES OF AMERICA,
                                                 *
                  Respondent.
_____________________________________            *


                                        JUDGMENT

      Pursuant to this Court’s Order dated August 25, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Respondent.

       This 25th day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Vanessa Siaca, Deputy Clerk
